Case: 18-50738      Document: 00514862612         Page: 1    Date Filed: 03/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals

                                    No. 18-50738
                                                                              Fifth Circuit

                                                                            FILED
                                  Summary Calendar                      March 7, 2019
                                                                       Lyle W. Cayce
WILLIAM GRAHAM; LISA L. GRAHAM,                                             Clerk


                                                 Plaintiffs-Appellants
v.

U.S. BANK NATIONAL ASSOCIATION, as legal title trustee for Truman
2016 SC6 title trust,

                                                 Defendant-Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:17-CV-292


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See Rule 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.